Title: To Alexander Hamilton from Robert Morris, 20 May 1797
From: Morris, Robert
To: Hamilton, Alexander


Philada. May 20th. 1797
Dear Sir
I cannot account for the little notice that has been taken of some of my latest letters to you, but I hope the present will obtain your favourable attention. When Capt. Williamson agreed to give up the Lien which my Deed gave to Colo Smith, it was expressly mention’d by me & agreed by him that the Suit which had been Commenced in the Court of Chancerry by Colo Walker should be withdrawn & the injunction that had been issued & served on me was to be removed, otherwise I could not make use of the remaining property. Mr Sterett to whom I have Conveyed 175 M Acres in searching the Public Offices & obtaining Certificates got out of the Chancerry Court those which you will find inclosed herein, which as they now stand would be an effectual Bar to any thing been done with the Lands. I pray therefore that you will obtain a discharge of the injunction & let a proper Certificate thereof be added to these & then the whole be returned to me & let this be done with all possible expedition as these Papers are to be sent immediately to Europe. I wro⟨te⟩ also to Colo Walker for the Deed I gave to Colo Smith. He did not think it worth while to Answer my letter. I have known the time when he would have thought differently & perhaps I may notwithstanding present appearances, See that time again. I ought to have had that Deed with the others & this Chancerry business should have been finished. As I cannot think that you mean to Neglect me, I shall be thankfull if you will have these things done for Dr Sir
Your faithfull Friend & Servant
Robt Morris
PS Mr Sterett told me that you had an Idea that the Land Conveyed to him was the same that is mortgaged to you. I do not know but their may be ⟨some⟩ interference in a part & ⟨there⟩fore a Conditional ⟨ad⟩dition was made to the Deed.


RM
Alexr Hamilton EsqrNew York
